Citation Nr: 1637389	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-17 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial evaluation for service-connected posttraumatic stress disorder (PTSD) (previously characterized as anxiety disorder), rated 10 percent prior to August 11, 2015, and 50 percent from August 11, 2015.

2.  Entitlement to an increased evaluation greater than 60 percent for residuals of a pelvis fracture, including the left ilium and acetabulum, the right interior and superior pubic bone, the left medial malleolus, and neuropathy of the sciatic nerve with left foot drop.

3.  Entitlement to a compensable initial rating for superficial and linear scars of the left knee.

4.  Entitlement to a compensable initial rating for deep and nonlinear scar of the left knee.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the St. Paul, Minnesota RO in May 2016.  A transcript of that hearing is associated with the claims file.

The Board observes that the Veteran's service-connected psychiatric disability was originally rated based on the diagnosis of anxiety disorder.  Although his claim for service connection identified posttraumatic stress disorder (PTSD) as the disability for which he sought service connection, the RO awarded service connection for anxiety disorder, as the medical evidence did not show a diagnosis of PTSD at that time.  However, a later VA examiner diagnosed PTSD, and the RO granted an increased rating based upon symptomatology and re-characterized the psychiatric disability on appeal as PTSD.  Despite the varying diagnoses, the scope of the Veteran's claim includes any mental disability which may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board will consider all symptoms of the Veteran's psychiatric disability, however diagnosed, throughout the rating period on appeal.

In a statement received dated March 8, 2016, and received on March 9, 2016, prior to certification of an appeal to the Board on March 11, 2016, the Veteran withdrew his appeal for higher initial evaluations for limitation of motion of the left hip, degenerative joint disease of the right knee, degenerative joint disease of the left knee, pes planus (previously characterized as hyperkeratonic lesion), left knee laparotomy scar, and tinnitus.

The issue of entitlement to an increased rating for residuals of a pelvis fracture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Following certification of the appeal to the Board on March 11, 2016, during a May 12, 2016 hearing before the Board, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw the issues of entitlement to a compensable initial rating for superficial and linear scars of the left knee and entitlement to a compensable initial rating for deep and nonlinear scar of the left knee.

2.  Prior to August 11, 2015, the Veteran's service-connected psychiatric disability was manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal. 

3.  From August 11, 2015, the Veteran's service-connected psychiatric disability has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for a compensable initial rating for superficial and linear scars of the left knee have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal for a compensable initial rating for deep and nonlinear scar of the left knee have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for an initial evaluation of 30 percent, but no greater, for service-connected psychiatric disability, prior to August 11, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).

4.  The criteria for a staged initial rating greater than 50 percent for service-connected psychiatric disability, from August 11, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the issue of entitlement to a higher initial rating for the Veteran's service-connected psychiatric disability, this matter stems from a notice of disagreement with the assigned initial rating for that disability awarded in the February 2010 rating decision which originally granted service connection.  There is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision and a statement of the case which set forth the relevant diagnostic code rating criteria.  Additionally, prior to the February 2010 rating decision on appeal, the Veteran was provided with a September 2009 letter which satisfied the duty to notify provisions as to the claim for service connection.  As such, the appropriate notice has been given in this case with respect to the initial rating issue on appeal.

Moreover, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was afforded VA examinations with respect to his claim in January 2010 and August 2015.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board believes that the examinations provided were adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's psychiatric disability under its respective diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the VA examinations provided in this case to be adequate to support an appellate decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the May 2016 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that he is entitled to an initial rating greater than 10 percent for his service-connected psychiatric disability prior to August 11, 2015, and greater than 50 percent from August 11, 2015.  The February 2010 rating decision on appeal awarded service connection for anxiety disorder and assigned a 10 percent initial rating, effective July 6, 2009, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9413.  A February 2016 rating decision awarded a 50 percent staged initial rating for the service-connected psychiatric disability, then characterized as PTSD, effective August 11, 2015, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

With regard to the Veteran's claim, the level of disability at the time that service connection was granted is of primary importance.  Additional staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  For example, "in the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70% evaluation is warranted requires a two-part analysis: "The ... regulation contemplates[: (1)] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2)] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Id. at 118.

Pursuant to Diagnostic Code 9411, PTSD is rated 10 percent disabling when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  Id.  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The Board also notes, however, that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013). 

A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

A July 2009 VA treatment record notes that the Veteran was seen for subclinical PTSD symptoms.  He reported a decrease in intensity and frequency of nightmares following a specific bedtime protocol, but noted that he still experienced midnight and early morning awakenings and having a difficult time falling back asleep.  He denied feeling drowsy upon waking.  He indicated that he was recently hired as a veterans service representative.  Mental status was not formally assessed, but was noted to appear "within normal limits."  Mood was euthymic and affect was appropriate and congruent.  The diagnosis was subclinical PTSD.

In January 2010, the Veteran underwent a VA examination.  The Veteran reported that his mood had been "great" over the prior month and denied depression during the day because he was busy with work.  He noted intrusive thoughts of Vietnam during the evenings accompanied by moodiness.  He denied excessive anxiety or irritability and anhedonia, noting that he remained interested in gardening, maintaining a nice lawn, and keeping house.  He also reported enjoying being with his grandchildren and participating in fraternal organizations for veterans.  He noted sleep problems on a nightly basis described as frequent awakening with difficulty falling back asleep and nightmares.  He denied concentration problems and feeling hopeless or helpless about the future.  He noted some decreased energy and denied thoughts of suicide.  The Veteran reported that he first sought psychiatric treatment in the summer of 2009 for combat nightmares which had surfaced two years earlier.  He indicated that he received psychotherapy for two months with some benefit.  He denied symptoms suggestive of bipolar disorder, anxiety disorder, phobias, obsessive-compulsive disorder, panic disorder, agoraphobia, and visual or auditory hallucinations other than noting that he believes that God may have spoken to him a couple of times which the examiner felt was normal based on his strong spiritual beliefs.  He indicated that he lived with his wife, and that he was very active in church and with a veterans service organization.  He reported having several friends who were history buffs like him, and that he enjoyed group outings to museums and local exhibits.  The Veteran was working as a veterans service officer.  

Mental status examination showed the Veteran to be casually dressed and well-groomed.  He was pleasant and cooperative and had intact memory.  Speech was normal, fluent, and articulate.  Thought form was logical and coherent.  The Veteran denied a history of suicidal, homicidal, and psychotic ideation.  

The Veteran reported various in-service stressors, but the examiner found that he did not satisfy the criteria for a diagnosis of PTSD.  The examiner diagnosed mild anxiety disorder, not otherwise specified, characterized by periodic traumatic combat memories, nightmares, distress at reminders of war, sleep disturbance, and exaggerated startle reactions.  The examiner stated that this disability caused "clinically significant emotional distress, but with minimal/no reported impact on social, occupational, or other important areas of functioning."  A GAF score of 70 was assigned.

In a February 2010 notice of disagreement, the Veteran reported that his psychiatric disorder caused frequent nightmares and intrusive memories.

In August 2015, the Veteran underwent another VA psychiatric examination.  The Veteran reported that he experienced various psychiatric symptoms in 1968, including difficulty concentrating and managing his temper.  He reported alcohol abuse to cope with his symptoms until 1980.  He noted that, in the early years of his marriage (which took place in 1968), his wife was overwhelmed with the intensity and frequency of his combat-related nightmares and excessive alcohol use.  He reported early difficulties in his marriage, and that his wife nearly left him on two occasions.  His early social life focused on contact with war veterans.  He did not find the conversations comfortable and eventually discontinued his social contact there.  He described trouble controlling his temper with his children and wife, although he denied physical violence.  He relayed that his volatility was damaging to his relationships.  He began to recognize the damage in his mid-thirties and started to work on managing his temper and building more successful relationships.  Now the Veteran is close to his children and his wife.  He indicated that he has managed to form some acquaintances, but not especially close relationships.

The Veteran stated that he retired in August 2014, and that he worked for VA for five years prior to his retirement.  Before that, he worked in numerous jobs in warehousing distribution.  He indicated that his average length of employment at those jobs was five years or less.  He noted trouble managing his temper in the workplace, and that some of these instances escalated to physical fights.  He also reported trouble concentrating.

The Veteran reported experiencing combat nightmares; avoidance of hunting, fireworks, and movies about war; distressing intrusive thoughts; emotional numbing and detachment; intense emotions of horror and sadness; "patchy" memory; and trouble finding recreational activities that he can consistently enjoy.  He also endorsed trouble controlling his temper; impaired concentration; and poor sleep.  The examiner noted that the Veteran's PTSD symptoms had decreased in severity over the years, but still remained clinically significant.  Symptoms were identified as anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.

Mental status examination revealed the Veteran to be alert and fully oriented.  His affect was over controlled with a narrow range.  He was tearful at the mention of combat experience.  There was no evidence of psychotic process.  The Veteran denied suicidal and homicidal ideation.

The examiner acknowledged that the January 2010 VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, but explained that since that time the DSM-5 was introduced, and that the Veteran met the criteria for a diagnosis of PTSD under "that diagnostic rubric."  The examiner indicated that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner further noted that the Veteran's PTSD was "chronic, dating back to his Vietnam experience" and that it impacted all spheres of his life.

In a February 2016 statement, the Veteran noted that he was unable to fully discuss his Vietnam experiences with the January 2010 VA examiner.  He also indicated that his PTSD symptoms were not adequately reflected in the January 2010 VA examination, and that the symptoms reflected in the August 2015 examination had been present before the examination actually took place.

During his May 2016 hearing before the Board, the Veteran testified that, from July 2009, his psychiatric disability caused flashbacks, sleep impairment, nightmares, social withdrawal from friends and events, trouble controlling anger, problems with memory, exaggerated startle response, hypervigilance, and reliving service-related traumas.  He stated that he was a sort of a social recluse and that he always sat with his back to the wall when out in public.  He also noted that he had been married for 45 years and that he retired from working in 2014.  He denied psychiatric treatment, noting that he had difficulty discussing his in-service experiences.

After consideration of the pertinent evidence of record, the Board concludes that an initial evaluation of 30 percent, but no greater, is warranted for the Veteran's psychiatric disability prior to August 11, 2015, after taking into account all psychiatric symptoms present due to all diagnosed psychiatric disorders.

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF score of 70 shows some mild symptoms or difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See DSM-IV at 46-47. 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

Prior to August 11, 2015, the Veteran demonstrated symptoms including impaired sleep, nightmares, intrusive thoughts of Vietnam, moodiness, decreased energy, exaggerated startle response, hypervigilance, difficulty concentrating, trouble managing his temper with his wife and children and also at work, and alcohol abuse to cope with psychiatric symptoms.  The Veteran reported early difficulties in his marriage.

He denied feeling drowsy in the morning despite his sleep impairment, and reported that he worked as a veterans service representative until August 2014, when he retired.  He denied excessive anxiety, irritability, and anhedonia, and reported interest in gardening, maintaining his lawn, and keeping house.  He also indicated that he enjoyed being with his grandchildren and participating in veterans organizations.  He denied concentration problems, suicidal ideation, and feeling hopeless or helpless about the future.  He reported that he was very active with his church and had several friends with whom he enjoyed group outings.

The medical evidence of record prior to August 11, 2015 shows that the Veteran's mood was euthymic and affect was appropriate.  The Veteran was casually dressed and well-groomed.  Memory appeared intact.  Speech was normal and thought form was logical and coherent.  The Veteran denied suicidal and homicidal ideation as well as psychotic ideation.

After a thorough review of the evidence of record, the Board concludes that the preponderance of the evidence is in favor of an initial evaluation of 30 percent, but no greater, for the Veteran's psychiatric disability prior to August 11, 2015, as the evidence shows functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks prior to August 11, 2015, but does not reflect functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9413; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  

Here, the preponderance of the evidence shows that the Veteran's psychiatric disability resulted in moodiness, anxiety, chronic sleep impairment, and possibly some memory loss sufficient to establish an initial rating of 30 percent under the pertinent rating criteria.  However, the evidence shows that the Veteran did not experience any of the symptoms listed for a 50 percent rating prior to August 11, 2015.  Moreover, the Veteran reported working full-time until August 2014, and that he retired at that time.  Although the evidence suggests some early problems with alcohol and difficulty in familial relationships, the evidence indicates that these problems were addressed by the Veteran while he was in his mid-thirties, many years before the effective date for his psychiatric disability.  Additionally, the evidence of record prior to August 11, 2015 notes the Veteran's reports of good relationships with his family, having several friends with whom he enjoyed participating in activities, being active in his church, and enjoying caring for his home.  Ultimately, the evidence does not show that the Veteran's psychiatric disability resulted in symptoms of sufficient severity to result in occupational and social impairment with reduced reliability and productivity prior to August 11, 2015.  His symptoms prior to August 11, 2015 are all reasonably contemplated by the rating criteria for ratings of 30 percent or lower prior to August 11, 2015.  Accordingly, an initial rating of 30 percent, but no greater, is warranted for the Veteran's psychiatric disability prior to August 11, 2015.  

The preponderance of the evidence is against a rating in excess of 50 percent for the Veteran's psychiatric disability from August 11, 2015, after taking into account all psychiatric symptoms present due to all diagnosed psychiatric disorders.

From August 11, 2015, the Veteran demonstrated symptoms including combat nightmares, flashbacks, social withdrawal from friends, trouble controlling anger, exaggerated startle response, hypervigilance, reliving in-service traumas, sleep disturbance, anxiety, avoiding trauma-related stimuli, distressing intrusive thoughts, emotional numbing and detachment, intense emotions of horror and sadness, "patchy" memory, difficulty enjoying recreational activities, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.

The medical evidence of record from August 11, 2015 shows that the Veteran was alert and fully oriented.  Affect was over controlled and within a narrow range.  The Veteran denied suicidal and homicidal ideation, and there was no evidence of psychosis.  Additionally, the August 2015 VA examiner found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

After a thorough review of the evidence of record, the Board concludes the preponderance of the evidence is against a finding that the Veteran's psychiatric disability is manifested by symptoms warranting a 70 percent or higher evaluation from August 11, 2015, as the evidence does not show that his symptoms result in functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d 112.  From August 11, 2015, the preponderance of the evidence shows that the Veteran does not experience any symptoms as listed for a 70 percent rating, or other symptoms of a similar severity, frequency, or duration, but rather that his symptoms are all reasonably contemplated by the symptoms set forth in the rating criteria for ratings of 50 percent or lower from August 11, 2015.  See Fenderson, 12 Vet. App. 119.  Additionally, the August 2015 VA examiner found that the Veteran's psychiatric disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks.  As there is no evidence showing that the Veteran's psychiatric disability results in symptoms comparable to occupational and social impairment with deficiencies in most areas from August 11, 2015, an increased rating greater than 50 percent from August 11, 2015 is not warranted.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected psychiatric disability.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As discussed at length above, the Veteran's symptomatology, as attributable to all diagnosed psychiatric disorders, is contemplated by the rating criteria for a 30 percent rating prior to August 11, 2015, and a 50 percent rating from August 11, 2015.  The Veteran's psychiatric disability does not more nearly approximate the symptoms set forth for a rating of a 50 percent, or any symptoms of similar severity, duration or frequency as those set forth for a rating of 50 percent prior to August 11, 2015, or a 70 percent rating from August 11, 2015.  Accordingly, referral for an extraschedular rating for the psychiatric disability is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected psychiatric disability.  Indeed, the Veteran has reported that he was employed until he retired in August 2014.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.

As the preponderance of the evidence is against a rating in excess of 30 percent for service-connected psychiatric disability prior to August 11, 2015, or in excess of 50 percent from August 11, 2015, the benefit of the doubt rule is not for application in resolution of the matter on appeal.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal for entitlement to a compensable initial rating for superficial and linear scars of the left knee is dismissed.

The appeal for entitlement to a compensable initial rating for deep and nonlinear scar of the left knee is dismissed.

An initial rating of 30 percent prior to August 11, 2015, but no greater, for service-connected psychiatric disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

An staged initial rating greater than 50 percent for service-connected psychiatric disability from August 11, 2015 is denied.


REMAND

During his May 2016 hearing before the Board, the Veteran identified additional private medical treatment records which may be relevant to his appeal for a higher rating for service-connected residuals of a pelvis fracture.  Specifically, the Veteran reported treatment from T. Orthopedics.  Although the Veteran indicated that he believed he had submitted those private treatment records for consideration, review of the claims file does not show any private treatment records from T. Orthopedics.  Accordingly, the RO should attempt to obtain them and associate them with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining all required authorizations, obtain the Veteran's private treatment records from T. Orthopedics.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the RO must readjudicate the issue on appeal.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


